FILED
                            NOT FOR PUBLICATION                               APR 14 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JACQUELINE C. MELCHER,                           No. 12-17135

               Appellant,                        D.C. No. 5:11-cv-01616-RMW

  v.
                                                 MEMORANDUM*
JOHN W. RICHARDSON, Chapter 7
Panel Trustee,

               Appellee.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Ronald M. Whyte, District Judge, Presiding

                             Submitted April 7, 2014**

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

       Jacqueline C. Melcher appeals pro se from the district court’s order

dismissing for failure to prosecute her appeal of a bankruptcy court order. We

have jurisdiction under 28 U.S.C. § 158(d). We review for an abuse of discretion.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Morrissey v. Stuteville (In re Morrissey), 349 F.3d 1187, 1190 (9th Cir. 2003). We

affirm.

      The district court did not abuse its discretion in dismissing Melcher’s appeal

because Melcher failed to file a designation of record and an opening brief when

her appeal had been pending for over 15 months, despite being given extensions of

time and explicit warnings that failure to file designations of the record or an

opening brief would result in dismissal. See id. at 1190-91 (dismissal for

noncompliance with procedural rules is proper, without explicit consideration of

alternative sanctions, where procedural deficiencies are numerous and egregious);

Moneymaker v. CoBen (In re Eisen), 31 F.3d 1447, 1451 (9th Cir. 1994)

(discussing factors that guide a district court’s decision to dismiss for failure to

prosecute).

      Melcher’s request for additional time to file a letter brief in response to the

Court’s February 28, 2014 order is denied as moot.

      AFFIRMED.




                                            2                                      12-17135